                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

KEVIN CHANCE DUPREE THOMAS,                       )                         8:19CV278
                                                  )
                        Plaintiff,                )
                                                  )                   MEMORANDUM
        v.                                        )                    AND ORDER
                                                  )
CPL CALIRI; MICHELLE CAPPS;                       )
Warden; SCOTT FRAKES, Director; and               )
SHAWN SHORES, FSD 2,                              )
                                                  )
                        Defendants.               )
                                                  )


        On September 17, 2019, the court ordered Plaintiff to file an amended complaint within 30
days or face dismissal of this action. (Filing 12) To date, Plaintiff has not filed an amended complaint
or taken any other action in this matter.


        IT IS THEREFORE ORDERED:


        1.      This matter is dismissed without prejudice because Plaintiff failed to prosecute it
                diligently and failed to comply with this court’s orders.


        2.      The court will enter judgment by a separate document.



        DATED this 5th day of November, 2019.

                                                BY THE COURT:

                                                s/ Richard G. Kopf
                                                Senior United States District Judge
